706 N.W.2d 740 (2005)
HALL v. MICHIGAN DEPT. OF CORRECTIONS.
No. 128968.
Supreme Court of Michigan.
December 15, 2005.
Application for leave to appeal.
SC: 128968, COA: 259951.
On order of the Court, the application for leave to appeal the May 26, 2005 order of the Court of Appeals is considered. We DIRECT the Attorney General, on behalf of the respondent Department of Corrections, to answer the petitioner's application for leave to appeal within 28 days after the date of this order, and to include a statement as to whether petitioner is essentially accurate in his allegation that respondent held petitioner's legal papers until after expiration of the relevant legal deadline.
The application for leave to appeal, including the motion to add issues, remains pending.